Richard S. Heller, J.
Claimants ask leave to reargue this motion for an examination before trial objecting to the decision of this court denying the examination as to subsequent accidents. *927limiting the time to be covered in the examination as to rules and regulations and denying examination as to movements of the plaintiff (2 Misc 2d 148).
Evidence as to subsequent accidents of the same or similar nature is not admissible on the facts pleaded. (Dye v, Delaware, Lackawanna & Western R. R. Co., 130 N. Y. 671; Masciarelli v. Delaware & Hudson R. R. Co., 178 Misc. 458.) The facts pleaded show a duty on the part of the State to exercise only general supervision (Curcio v. City of New York, 275 N. Y. 20; Collentine v. City of New York, 279 N. Y. 119) and a more extended examination would go beyond the bounds of admissible evidence. The same considerations apply to the examination as to movements of the plaintiff.
The application for reargument is therefore denied.